                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     UNITED STATES OF AMERICA                 :
                                              :
                                              :
                     V.                       : No. 2:18-cr-00392-GJP-1
                                              :
                                              :
           ARTAVIUS HORNE                     :



                                       Order

             AND NOW, this           day of             , 2018, upon consideration

of Defendant Horne’s Motion for Early Production of Jencks Material And Timely

Disclosure of Brady/Giglio Material, the memorandum in support thereof, the

government’s response thereto, and the entire record in this matter, it is hereby

ORDERED and DECREED that said Motion is Granted. It is further ORDERED

that the Government is required to provide early disclosure of Jencks material on or

before ________________ and all Brady/Giglio material be disclosed immediately.

                                       By the Court:



                                       ________________________________
                                       HON. GERALD J. PAPPERT
                                       Judge, United States District Court
                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     UNITED STATES OF AMERICA                :
                                             :
                                             :
                     V.                      : No. 2:18-cr-00392-GJP-1
                                             :
                                             :
           ARTAVIUS HORNE                    :


                  Motion for Early Disclosure of Jencks Material
                  And Timely Disclosure of Brady/Giglio Material

      COMES NOW, Artavius Horne, defendant, by and through his attorney,

Coley O. Reynolds, Esquire, moving for an Order requiring the Government to

provide all Jencks materials within 30 days of trial and all Brady/Giglio materials

immediately. In support of this motion, Horne files the attached memoranda of law.


                                       Respectfully Submitted,

                                       _/s/__Coley O. Reynolds___
                                       Coley O. Reynolds, Esquire
                                       Counsel for Defendant Artavius Horne
                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     UNITED STATES OF AMERICA                :
                                             :
                                             :
                      V.                     : No. 2:18-cr-00392-GJP-1
                                             :
                                             :
           ARTAVIUS HORNE                    :
                                             :

                  Memorandum of Law in Support of Defendant’s
                  Motion for Early Disclosure of Jencks Material
                  And Timely Disclosure of Brady/Giglio Material

      Early disclosure of Brady/Giglio and Jencks should be a matter of routine

practice by the government in order to insure that a defendant has an adequate

opportunity to prepare his or her defense. See The American Bar Association

Standards for Criminal Justice, § 11-2.2 (The Prosecution Function) (1980).

      The defense has not yet received discovery. Since the trial in this matter is

scheduled for November 26, 2018, investigation and preparation for trial is truly a

daunting task. In order for the defense to be prepared, all Brady/Giglio material

should be disclosed immediately, and all Jencks material should be disclosed within

one month of trial.

      In this case, even though there may be a question concerning the identity of

the government's witnesses, there are no safety considerations which would support

a government request for late disclosure of Jencks. Rather, the only reason for late

disclosure in this case is to provide the government with a strategic advantage.
I.     Early Disclosure of Jencks Material

       Jencks Act material should be provided to the defense so as to furnish Mr.

Horne with sufficient time to examine and utilize this material in a meaningful

manner before and during trial. United States v. Holmes, 722 F.2d 37, 40 (4th Cir.

1983). What that means in terms of timing depends on the specific facts and

circumstances of the case. It is clear, however, that the Court, pursuant to the Fifth

and Sixth Amendments to the U.S. Constitution, Rule 2 of the Federal Rules of

Criminal Procedure and its inherent supervisory powers, has the authority to

override the timing provisions set forth in the Act and in Rule 26.2. See United

States v. Snell, 899 F. Supp. 17, 24 (D. Mass. 1995) ("nothing in the statute []

pre-empts the court's ability, consistent with its obligations over case management,

to order earlier disclosure than required by the Act."). Indeed, Rule 26.2, unlike its

predecessor the Jencks Act, contains no language explicitly precluding the

disclosure of witness statements prior to trial. Compare Fed. R. Crim. P. 26.2 with

18 U.S.C. § 3500(a).

       The Rule also provides that the court may make an accommodation, upon

request by accused's counsel, so that counsel is provided adequate time to make use

of Jencks material. Fed. R. Crim. P. 26.2(d). That section states “[u]pon delivery of

the statement to the moving party, the court, upon application of that party, may

recess proceedings in the trial from the examination of such statement and for

preparation for its use in the trial.”

       The prosecution should disclose Jencks material to defense counsel as soon as

                                           2
practicable following the defense request for disclosure because it will not only

assist the defendant in achieving a fair trial but also serve the public interest in

expediting the fair resolution of criminal cases. See ABA Standards for Criminal

Justice, § 11-2.2; see, e.g., United States v. Tarantino, 846 F.2d 1384, 1415 n.12

(D.C. Cir.), cert. denied, 488 U.S. 840 (1988); United States v. Hinton, 631 F.2d 769,

782 (D.C. Cir. 1980); United States v. Poindexter, 727 F.Supp. 1470, 1484-85

(D.D.C. 1989).

      In order to accomplish even a rudimentary investigation so as to begin to be

able to provide effective assistance to the defendants, the defense will require

obtaining the Jencks material well before the jury is sworn. See United States v.

Holmes, 722 F.2d 37, 41 (4th Cir. 1983) (Noting that providing materials one day

before trial began did not "afford[] a reasonable opportunity to examine and digest"

the documents.). Given that this trial is expected to take at least a week, the

recesses which will be required by defense counsel will substantially delay what

promises to be an already protracted proceeding. In addition to the obvious adverse

impact on the court's calendar, such delays will unfairly prejudice the defendants'

Fifth and Sixth Amendment rights because they and their counsel will be viewed by

the jury as responsible for the delays and for the overall length of the trial.

      The remedy is obvious. The Third Circuit has endorsed and encouraged the

government’s routine practice of disclosing Jencks material prior to trial. United

States v. Murphy, 569 F.2d 771 (3rd Cir. 1978); United States v. Hill, 976 F.2d 132

(3rd Cir. 1992); United States v. Johnson, -- F.Supp. 3d – , 2016 W.L. 6433176 (D.C.

                                           3
W.D. PA, October 31, 2016). Here, the Court should order early production

consistent with the above cases.



II.   Timely Disclosure of Brady/Giglio Material

      Unlike our request for early disclosure of Jencks material,(1) this request is

merely for timely disclosure of Brady/Giglio material because such material is to be

turned over at such time as to allow the defense to use the favorable material

effectively in the preparation and presentation of its case. See United States v.

Starusko, 729 F.2d 256, 261 (3d Cir. 1984) (Noting that Brady information which

will require defense investigation or more extensive defense preparation should be

disclosed at an early stage of the case).

      The government's only possible basis for resisting both early disclosure of

Jencks and timely disclosure of Brady/Giglio is to claim that such disclosure will

pose a threat to the government's witnesses. Initially, any potential threat to

witnesses is speculative at best and is far outweighed by the defendants' right to a

fair trial. Here, neither the defendant nor defense counsel is aware of any potential

risk posed by the disclosure of this information, other than the risk that the defense

will have an opportunity to investigate these witnesses and conduct a more

thorough cross-examination. There are no allegations of violence against the

defendants. To the extent that any threat exists, the government should be required

to demonstrate on a case by case basis the threat to a particular witness before the

court issues a blanket order with regard to every witness.

                                            4
      Accordingly, in order to afford the defendants a meaningful opportunity to

contest the charges against them by confronting his accusers with the effective

assistance of counsel in a fashion which will not jeopardize his standing before the

jury, the defendants request that the government be ordered to disclose all

Brady/Giglio material to defendant's counsel immediately, and all Jencks material

within thirty (30) days of the trial.

                                        Respectfully Submitted,

                                        _/s/__Coley O. Reynolds___
                                        Coley O. Reynolds, Esquire
                                        Counsel for Defendant Artavius Horne




                                          5
                                Certificate of Service

       I, Coley O. Reynolds, Esquire, counsel for Artavius Horne, the defendant,
hereby certify a true and correct copy of the attached Motion has been served upon
the following:

                         Melanie Babb Wilmoth, Esquire
                         Assistant United States Attorney
                          United States Attorney’s Office
                               615 Chestnut Street
                              Philadelphia, PA 19106
                               (Via ECF and email)


      Dated: October 16, 2018           /s/ Coley O. Reynolds
                                       Coley O. Reynolds, Esquire
